Citation Nr: 1815631	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 30 percent for adenocystic carcinoma of lung, status post left pneumonectomy with surgical scar (lung disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in which the RO granted an evaluation of 30 percent for adenocystic carcinoma of lung, status post left pneumectomy, effective December 21, 2010 (the date of the claim).

A Notice of Disagreement (NOD) was received in May 2013.  A Statement of the Case (SOC) was issued in April 2014; a VA Form 9 was received in May 2014; and a Supplemental Statement of the Case (SSOC) was issued in May 2016. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDING OF FACT

The Veteran's service-connected lung disability was manifested by FEV-1 or FEV-1/FVC readings of 40 to 45 percent predicted or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for adenocystic carcinoma of lung, status post left pneumonectomy with surgical scar, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6819-6844 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because this decision constitutes a grant, no further discussion regarding VCAA notice or assistance duties is required.

II.  Increased Rating
Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
Again, the Veteran is service-connected for adenocystic carcinoma of the lung, status post left pneumonectomy with surgical scar.  Here, the Veteran's service-connected lung disability has been evaluated as 30 percent disabling under Diagnostic Codes 6819-6844.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 
Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.
Diagnostic Code 6844 provides that post-surgical residuals of pneumonectomy will be rated under the General Rating Formula for Restrictive Lung Disease.  The General Rating Formula for Restrictive Lung Disease provides the following criteria:
A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.
A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).
A 100 percent disability rating for findings that show Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (a).
As relevant, Pulmonary Function Tests (PFTs) are required to evaluate these conditions.  38 C.F.R. § 4.96 (1).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (4).  When evaluating based on PFTs, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (5).
By way of background, the medical evidence of record indicates that the Veteran was diagnosed with adenocystic carcinoma of the lung in November 2009, and he underwent surgical removal of his left lung in December 2009.  
The Veteran is currently service connected for adenocystic carcinoma of lung, status post left pneumectomy with surgical scar with an evaluation of 30 percent disabling, effective December 21, 2010, the date the claim was received.  The Veteran contends that a higher rating is warranted.
At the outset, the Board notes that a separate compensable evaluation for the Veteran's surgical scar is not warranted as the scar is neither painful nor unstable.  Additionally, the scar does not cause any functional limitations.  Because a separate compensable evaluation is not warranted, the Veteran's surgical scar has been evaluated with his service-connected lung cancer with pneumectomy condition.
The Veteran was afforded a VA respiratory examination in January 2012.  Pulmonary function testing readings revealed an FEV-1 value of 55.9 percent predicted; FEV1/FVC of 67 percent predicted; and DLCO of 62 percent predicted.  All of the results were pre-bronchodilator, and post-bronchodilator results were not conducted as the Veteran had a complete pneumonectomy.  The VA examiner also indicated that as to the pre-bronchodilator readings, it was unclear as to which values best represented the functional limitations due to residuals of lung cancer because the Veteran only had one lung remaining.  The examiner further noted that the pulmonary function testing data could be altered since the Veteran only had one lung remaining.
Using the results of the January 2012 examination, the RO assigned a 30 percent evaluation.  In doing so, the RO determined that two of the values (FEV1/FVC and DLCO) were in the middle range for a 30 percent rating and the other value (FEV-1) was on the borderline between a 30 percent and a 60 percent rating.  Furthermore, because the FEV-1 value was rated in tenths, as 55.9 percent, the RO rounded the value up to 56 percent, which corresponded to the 30 percent rating assigned.  
Records from the Mayo Clinic show that in June 2012, a CT scan showed postoperative changes of left pneumonectomy with moderate to severe emphysema.  
The Veteran was afforded a VA respiratory examination in October 2014.  No pulmonary function testing results were provided as testing was not completed.  As such, an additional examination was requested.
The Veteran was afforded a Compensation and Pension (C&P) examination in August 2015.  Upon examination, the Veteran reported shortness of breath with more strenuous activities and high humidity.  The examiner confirmed respiratory diagnoses of chronic obstructive pulmonary disease (COPD) and adenocystic cancer of one lung, status post left pneumonectomy with surgical scar.  The Veteran denied having a chronic cough.  The Veteran had overnight oximetry done that showed decreased oxygenation for around one hour; as a result, the Veteran started on oxygen at night only.  Additionally, the Veteran's co-existing respiratory conditions require the use of daily inhalational bronchodilator therapy.  On physical examination, the right lung was clear to auscultation and percussion.  The examination results indicated that the Veteran was not currently on respiratory treatment of steroids, broncho-dilators, antibiotics, or oxygen as the result of his lung cancer/pneumonectomy.  The examination results included pulmonary function tests.  Pulmonary function testing, pre-bronchodilator revealed an FEV-1 value of 50 percent predicted; FEV1/FVC of 60 percent predicted; and DLCO of 53 percent predicted.  Pulmonary function testing, post-bronchodilator revealed an FEV-1 value of 55 percent predicted and FEV1/FVC of 61 percent.  No DLCO results were provided.  The examiner determined that the FEV-1/FVC test result was the best reflection of the severity of the disability.   
The Veteran contacted the VAMC in August 2015 to report that his private physician started him on oxygen therapy at night.
In a January 2016 addendum opinion, a VA physician clarified that the Veteran's use of home oxygen was due to his nonservice-connected COPD.
VA treatment records, dated in August 2017, also reveal additional pulmonary function testing results.  In August 2017, pulmonary function testing, pre-bronchodilator readings revealed an FEV-1 value of 50 percent predicted; no FEV1/FVC values were provided; and DLCO of 57 percent predicted.  Pulmonary function testing, post-bronchodilator readings revealed an FEV-1 value of 52 percent predicted.  No FEV1/FVC or DLCO results were provided.
The Board also notes that in October 2017, the Veteran was granted a 100 percent rating for adenocystic carcinoma, right lung.  
In a letter received in November 2017, the Veteran contended that he was entitled to a 60 percent rating.  He also included copies of the results of PFTs performed in August 2015 and August 2017.  In the letter, the Veteran contended that the January 2012 PFT readings supported a 60 percent rating as the FEV-1 value of 55.9 represented a value on the borderline between the 30 and 60 percent evaluation.  Furthermore, the Veteran contended that the January 2012 examiner was unclear as to which values best represented the functional limitations.  The Veteran further contended that the results from the August 2015 and August 2017 PFTs also met the criteria for a 60 percent rating.
To the extent that the Veteran has alleged an evaluation in excess of 30 percent and resolving all doubt in favor of the Veteran, the Board notes that the record, more specifically, the January 2012 VA examination does indeed reflect that the Veteran met the FEV-1 criteria for a 60 percent rating.   
The Board notes that in determining the disability rating, Diagnostic Code 6844 gives a rater the option to consider the PFT results of the FEV-1, "or" FEV-1/FVC, "or" the DLCO for a 30 percent rating.  For a 60 percent rating, the three aforementioned PFT test results can be considered, in addition to maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).
Considering the above, the Board observes that the evidence of record raises a question as to whether the Veteran's lung disability more nearly approximates the rating for 30 percent or 60 percent rating.  In this regard, because the January 2012 examiner could not provide post-bronchodilator results and specified the reason why (the Veteran only had one lung) pursuant to 38 C.F.R. § 4.96 (4), pre-bronchodilator results were used and will be evaluated for rating purposes.  As noted previously, the January 2012 examiner provided pre-bronchodilator PFT results and DLCO results, and could not determine which value most accurately reflected the Veteran's level of disability.  As the Veteran's FEV-1 reading resulted in 55.9 percent predicted, a value lower than 56 percent, such clinical finding is consistent with a 60 percent disability rating.  Additionally, there is no specification within 38 U.S.C. § 4.96 that PFT values must be rounded up to the nearest whole number, as was performed in this case by rounding the FEV-1 percentage of 58.9 percent to 56 percent.  As such, and resolving all reasonable doubt in favor of the Veteran, the record evidence more nearly approximates the criteria for a rating of 60 percent for adenocystic carcinoma of lung, status post left pneumonectomy with surgical scar, but no higher, as his FEV-1 reading was less than 56 percent upon examination.  38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a rating of 60 percent, but not higher, for adenocystic carcinoma of lung, status post left pneumonectomy with surgical scar, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


